DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of May5, 2022 has been fully and carefully considered.  Applicant has amended the claims for 35 USC 112(b) compliance reason as set forth in the non-final rejection of January 5, 2022 and also discussed with applicant’s representative in the interview of March 31, 2022.  The amendments to the claims are now 35 USC 112(b) compliant and according the rejection is withdrawn.  With respect to the 35 USC 103 Obviousness rejection over Rodriguez, USP 11,058, 977, applicant has argued and has positively claimed that the screen wires or portions of a single screen wire are spaced from one another defining a perimetrical slot.  Rodriguez teaches an additive manufacturing process wherein the polymer drips and attaches to the previous layer, thereby creating a porous structure and there is not teaching in Rodriguez which includes the screen or wire structure as claimed there is no teaching suggestion in Rodriguez for applicant’s lateral filter comprising screen wires or portions of a single screen wire spaced from one another defining a perimetrical slot.  Accordingly, the 103 rejection over Rodriguez is withdrawn and the application is not in condition for allowance and issue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771